



Exhibit 10.64
CERTIFICATE OF DESIGNATIONOF
SERIES 2015B LTIP UNITS
OF
WASHINGTON PRIME GROUP, L.P.
WHEREAS, Washington Prime Group, L.P. (the “Partnership”), is authorized to
issue LTIP Units to executives of WP Glimcher Inc., the General Partner of the
Partnership (the “General Partner”), pursuant to Section 9.3(a) of the Amended
and Restated Limited Partnership Agreement of the Partnership, dated as of May
28, 2014, as amended, restated and supplemented from time to time hereafter (the
“Partnership Agreement”).
WHEREAS, the General Partner has determined that it is in the best interests of
the Partnership to designate a series of LTIP Units that are subject to the
provisions of this Certificate of Designation of Series 2015B LTIP Units of the
Partnership (“the Designation”) and the related Award Agreement (as defined
below); and
WHEREAS, Sections 7.3(a) and 9.3(d) of the Partnership Agreement authorize the
General Partner, without the approval of the Limited Partners, to set forth in
an LTIP Unit Designation (as defined in the Partnership Agreement) any
performance conditions and the economic rights, including distribution,
redemption and conversion rights of each class or series of LTIP Units.
NOW, THEREFORE, the General Partner hereby designates the powers, preferences,
economic rights and performance conditions of the Series 2015B LTIP Units.
ARTICLE 1
Definitions
1.1    Definitions Applicable to LTIP Units. Except as otherwise expressly
provided herein, each capitalized term not defined herein shall have the meaning
ascribed to it in the Partnership Agreement. In addition, as used herein:
“Adjustment Events” has the meaning provided in Section 2.2 hereof.
“Award Agreement” means the Series 2015B LTIP Unit Award Agreement approved by
the Compensation Committee of the Board of Directors of the General Partner and
entered into with the LTIP Unitholder specified therein.
“Award Date” means February 25, 2016.
“Conversion Date” has the meaning provided in Section 4.3 hereof.
“Conversion Notice” has the meaning provided in Section 4.3 hereof.
“Economic Capital Account Balance” means, with respect to an LTIP Unitholder,
(i) the LTIP Unitholder’s Capital Account balance, plus the amount of the LTIP
Unitholder’s share of any Partner Minimum Gain or Partnership Minimum Gain, in
either case to the extent attributable to the LTIP Unitholder’s ownership of
LTIP Units, divided by (ii) the number of LTIP Units held by the LTIP
Unitholder.
“Full Conversion Date” means with respect to an LTIP Unitholder, the date on
which the Economic Capital Account Balance of the LTIP Unitholder’s LTIP Units
first equals or exceeds the Target Balance.
“General Partner” has the meaning provided in the Recitals.




--------------------------------------------------------------------------------





“Liquidating Gain” means one hundred percent (100%) of the Profits of the
Partnership realized from a transaction or series of transactions that
constitute a sale of substantially all of the assets of the Partnership and one
hundred percent (100%) of the Profits realized from a restatement of the
Partnership’s Capital Accounts in accordance with Treas. Reg.
§1.704-1(b)(2)(iv)(f).
“LTIP Units” means the Series 2015B LTIP Units created by this Designation.
“LTIP Unitholder” means a person who holds LTIP Units and his or her permitted
transferee(s).
“Other LTIP Units” means “LTIP Units” (as defined in the Partnership Agreement)
other than the Series 2015B LTIP Units designated hereby.
“Partnership” has the meaning provided in the Recitals.
“Partnership Agreement” has the meaning provided in the Recitals.
“Partnership Unit Economic Balance” shall mean (i) the Capital Account balance
of the General Partner plus the amount of the General Partner’s share of any
Partner Minimum Gain or Partnership Minimum Gain, in each case to the extent
attributable to the General Partner’s Partnership Units divided by (ii) the
number of the General Partner’s Partnership Units.
“Partnership Units” or “Units” has the meaning set forth in the Partnership
Agreement.
“Special Distributions” means distributions designated as a capital gain
dividend within the meaning of Section 875(b)(3)(C) of the Code and any other
distribution that the General Partner determines is not made in the ordinary
course.
“Target Balance” means (i) $8.73, which is equal to the Partnership Unit
Economic Balance as of the Award Date as determined after Capital Accounts have
been adjusted in accordance with Treas. Reg. §1.704-1(b)(2)(iv)(f), reduced by
(ii) the amount of Special Distributions per Partnership Unit attributable to
the sale of assets subsequent to the Award Date, to the extent that such Special
Distributions are not made with respect to the LTIP Units.
“Unvested LTIP Units” means the number of LTIP Units issued on the Award Date
that have not become the Vested LTIP Units.
“Vested LTIP Units” means Unvested LTIP Units that have satisfied the vesting
requirements of the Award Agreement.
1.2    Definitions Applicable to Other LTIP Units. In determining the rights of
an LTIP Unitholder vis-à-vis the holders of Other LTIP Units, the foregoing
definitions shall apply to the Other LTIP Units except as expressly provided
otherwise in a Certificate of Designation applicable to such Other LTIP Units.




-2-

--------------------------------------------------------------------------------





ARTICLE II
Economic Terms and Voting Rights
2.1    Designation and Issuance. The General Partner hereby designates a series
of LTIP Units entitled the Series 2015B LTIP Units. The number of Series 2015B
LTIP Units that may be issued pursuant to this Designation is 323,418. The LTIP
Units shall be treated as having been issued on the Award Date, and an LTIP
Unitholder of Unvested LTIP Units shall be deemed admitted as a Limited Partner
of the Partnership on the Award Date.
2.2    Unit Equivalence. Except as otherwise provided in this Designation, the
Partnership shall maintain, at all times, a one-to-one correspondence between
the LTIP Units and Partnership Units, for conversion, distribution and other
purposes, including without limitation by complying with the following
procedures. If an Adjustment Event (as defined below) occurs, then the General
Partner shall make a corresponding adjustment to the LTIP Units to maintain a
one-to-one conversion and economic equivalence ratio between the LTIP Units and
the Partnership Units. The following shall be “Adjustment Events”: (A) the
Partnership makes a distribution of Partnership Units or other equity interests
in the Partnership to the extent that an LTIP Unitholder did not participate in
such distribution, (B) the Partnership subdivides the outstanding Partnership
Units into a greater number of units or combines the outstanding Partnership
Units into a smaller number of units, or (C) the Partnership issues any
Partnership Units or other equity interests in the Partnership in exchange for
its outstanding Partnership Units by way of a reclassification or
recapitalization of its Partnership Units. If more than one Adjustment Event
occurs, the adjustment to the LTIP Units need be made only once using a single
formula that takes into account each and every Adjustment Event as if all
Adjustment Events occurred simultaneously. For the avoidance of doubt, the
following shall not be Adjustment Events: (x) the issuance of Partnership Units
from the Partnership’s sale of securities or in a financing, reorganization,
acquisition or other business transaction, (y) the issuance of Partnership Units
or Other LTIP Units pursuant to any employee benefit or compensation plan or
distribution reinvestment plan, or (z) the issuance of any Partnership Units to
the General Partner in respect of a capital contribution to the Partnership of
proceeds from the sale of securities by the General Partner. If the Partnership
takes an action affecting the Partnership Units or the LTIP Units other than
actions specifically described above as constituting Adjustment Events and, in
the opinion of the General Partner, such action would require an adjustment to
the LTIP Units to maintain the one-to-one correspondence described above, the
General Partner shall have the right to make such adjustment to the LTIP Units,
to the extent permitted by law, in such manner and at such time as the General
Partner, in its sole discretion, may determine to be appropriate under the
circumstances. If an adjustment is made to the LTIP Units as hereby provided,
the Partnership shall promptly file in the books and records of the Partnership
a certificate setting forth such adjustment and a brief statement of facts
requiring such adjustment, which certificate shall be conclusive evidence of the
correctness of such adjustment absent manifest error. Promptly after filing such
certificate, the Partnership shall deliver a notice to each LTIP Unitholder
setting forth the adjustment to such LTIP Unitholder’s LTIP Units and the
effective date of such adjustment.
2.3    Distributions of Net Operating Cash Flow and Special Distributions. The
LTIP Units will be entitled to the same rights to receive distributions as
Partnership Units under the Partnership Agreement at the time that such
distributions are made with respect to Partnership Units under the Partnership
Agreement; provided, however, that until the Economic Capital Account Balance of
the LTIP Units is equal to the Target Balance, the LTIP Units shall be entitled
to Special Distributions attributable to the sale of an asset of the Partnership
only to the extent that the Partnership determines that such asset has
appreciated in value subsequent to the Award Date. Distributions with respect to
an LTIP Unit issued during a fiscal quarter shall be prorated as provided in
Section 6.2(c)(ii) of the Partnership Agreement.
2.4    Liquidating Distributions. In the event of the dissolution, liquidation
and winding up of the Partnership, distributions to the LTIP Unitholder shall be
made in accordance with Section 8.2(d) of the Partnership Agreement.
2.5    Forfeiture. Any Unvested LTIP Units that are forfeited pursuant to the
terms of the Award Agreement shall immediately be null and void and shall cease
to be outstanding or to have any rights except as otherwise provided in the
Award Agreement.
2.6    Voting Rights. Unvested LTIP Units shall not be entitled to vote on any
matter submitted to the Limited Partners for their approval unless and until
such units constitute Vested LTIP Units. Vested LTIP Units will be entitled to
be voted on an equal basis with the Partnership Units.




-3-

--------------------------------------------------------------------------------





ARTICLE III
Tax Provisions
3.1    Special Allocations of Profits. Liquidating Gain shall be allocated as
follows: (a) first, to the holders of Preferred Units as provided in the
Partnership Agreement, (b) second, if applicable, to the holders of Partnership
Units as provided in the Partnership Agreement until the Partnership Unit
Economic Balance is equal to the Target Balance and (c) third, to (i) each LTIP
Unitholder until each such holder’s Economic Capital Account Balance is equal to
the Target Balance and (ii) the holders of Other LTIP Units until their economic
capital account balances are equal to their target balances. If an allocation of
Liquidating Gain is not sufficient to achieve the objectives of the foregoing
sentence in full, Liquidating Gain, after giving effect to clauses (a) and (b)
in such sentence, shall be allocated first, to each LTIP Unitholder with respect
to his or her Vested LTIP Units and to the holders of vested Other LTIP Units
and, second, to each LTIP Unitholder with respect to his or her Unvested LTIP
Units and to the holders of non-vested Other LTIP Units, in each case, in
proportion to the amounts necessary for such units to achieve the objectives of
the foregoing sentence; provided, that the holders of Other LTIP Units shall not
receive an allocation of Liquidating Gain that they are not entitled to receive
under the applicable certificate of designation. A certificate of designation
for Other LTIP Units may provide for a different allocation among such Other
LTIP Units, but such different allocation shall not affect the amount allocated
to the LTIP Units vis-à-vis the Other LTIP Units. Notwithstanding the foregoing,
Liquidating Gain shall not be allocated to the LTIP Units to the extent such
allocation would cause the LTIP Units to fail to qualify as a “profits interest”
when granted. Once the Economic Capital Account Balance has been increased to
the Target Balance, no further allocations shall be made pursuant to this
Section 3.1. Thereafter, LTIP Units shall be treated as Partnership Units with
respect to the allocation of Profits and Losses pursuant to Section 3.2 hereof.
If any Unvested LTIP Units to which gain has been previously allocated under
this Section are forfeited, the Capital Account associated with the forfeited
Unvested LTIP Units will be reallocated to the remaining LTIP Units at the time
of forfeiture to the extent necessary to cause the Economic Capital Account
Balance of such remaining LTIP Units to equal the Target Balance. To the extent
any gain is not reallocated in accordance with the foregoing sentence, such gain
shall be forfeited.
3.2    Allocations with Respect to LTIP Units. LTIP Units shall be treated as
Partnership Units with respect to the allocation of Profits and Losses;
provided, that Profits from the sale of assets shall be allocated to each LTIP
Unitholder as provided in Section 3.1 hereof until such LTIP Unitholder’s
Economic Capital Account Balance has been increased to the Target Balance.
3.3    Safe Harbor Election. To the extent provided for in Regulations, revenue
rulings, revenue procedures and/or other IRS guidance issued after the date of
this Designation, the Partnership is hereby authorized to, and at the direction
of the General Partner shall, elect a safe harbor under which the fair market
value of any LTIP Units issued after the effective date of such Regulations (or
other guidance) will be treated as equal to the liquidation value of such LTIP
Units (i.e., a value equal to the total amount that would be distributed with
respect to such interests if the Partnership sold all of its assets for the fair
market value immediately after the issuance of such LTIP Units, satisfied its
liabilities (excluding any non-recourse liabilities to the extent the balance of
such liabilities exceed the fair market value of the assets that secure them)
and distributed the net proceeds to each LTIP Unitholder under the terms of this
Agreement). In the event that the Partnership makes a safe harbor election as
described in the preceding sentence, each LTIP Unitholder hereby agrees to
comply with all safe harbor requirements with respect to transfers of such LTIP
Units while the safe harbor election remains effective. In addition, upon a
forfeiture of any LTIP Units by any LTIP Unitholder, gross items of income,
gain, loss or deduction shall be allocated to such LTIP Unitholder if and to the
extent required by final Regulations promulgated after the effective date of
this Designation to ensure that allocations made with respect to all Unvested
LTIP Units are recognized under Code Section 704(b).
3.4    Profits Interests. The LTIP Units are intended to constitute “profits
interests” in the Partnership within the meaning of Revenue Procedure 93-27,
1993-2 C.B. 343, as clarified by Revenue Procedure 2001-43, 2001-2 C.B. 191. For
the avoidance of doubt, each LTIP Unitholder’s capital account in the
Partnership with respect to his or her LTIP Units as of the Award Date shall be
zero.




-4-

--------------------------------------------------------------------------------





ARTICLE IV
Conversion
4.1    Conversion Right. On and after the Full Conversion Date, each LTIP
Unitholder shall have the right to convert Vested LTIP Units to Partnership
Units on a one-to-one basis by giving notice to the Partnership as provided in
Section 4.3 hereof. Prior to the Full Conversion Date, the conversion of Vested
LTIP Units shall be subject to the limitation set forth in Section 4.2 hereof.
4.2    Limitation on Conversion Rights Until the Full Conversion Date. The
maximum number of Vested LTIP Units that may be converted prior to the Full
Conversion Date is equal to the product of (a) the result obtained by dividing
(1) the Economic Capital Account Balance of an LTIP Unitholder’s Vested LTIP
Units by (2) the Target Balance of such LTIP Unitholder’s Vested LTIP Units, in
each case determined as of the effective date of the conversion and (b) the
number of Vested LTIP Units. Immediately after each conversion of Vested LTIP
Units, the aggregate Economic Capital Account Balance of the remaining Vested
LTIP Units shall be equal to (a) the aggregate Economic Capital Account Balance
of all of the LTIP Unitholder’s Vested LTIP Units immediately prior to
conversion, minus (b) the aggregate Economic Capital Account Balance immediately
prior to conversion of the number of the LTIP Unitholder’s Vested LTIP Units
that were converted.
4.3    Exercise of Conversion Right. In order to exercise the right to convert a
Vested LTIP Unit, an LTIP Unitholder shall give notice (a “Conversion Notice”)
in the form attached hereto as Exhibit A to the General Partner not less than
sixty (60) days prior to the date specified in the Conversion Notice as the
effective date of the conversion (the “Conversion Date”). The conversion shall
be effective as of 12:01 a.m. on the Conversion Date without any action on the
part of the holder or the Partnership. An LTIP Unitholder may give a Conversion
Notice with respect to Unvested LTIP Units, provided that such Unvested LTIP
Units become Vested LTIP Units on or prior to the Conversion Date.
4.4    Exchange for Shares. An LTIP Unitholder may also exercise his or her
right to exchange the Partnership Units to be received pursuant to the
Conversion Notice to Shares or cash, as selected by the General Partner, in
accordance with Article XI of the Partnership Agreement; provided, however, such
right shall be subject to the terms and conditions of Article II of the
Partnership Agreement and may not be effective until six (6) months from the
date the Vested LTIP Units that were converted into Partnership Units became
fully vested.
4.5    Forced Conversion. In addition, the General Partner may, upon not less
than ten (10) days’ written notice to an LTIP Unitholder, require any LTIP
Unitholder of Vested LTIP Units to convert them into Units subject to the
limitation set forth in Section 4.2 hereof, and only if, at the time the General
Partner acts, there is a one-to-one conversion right between the LTIP Units and
Partnership Units for conversion, distribution and all other purposes. The
conversion shall be effective as of 12:01 a.m. on the date specified in the
notice from the General Partner.
4.6    Notices. Notices pursuant to this Article shall be given in the same
manner as notices given pursuant to the Partnership Agreement.






-5-

--------------------------------------------------------------------------------





EXHIBIT A
Conversion Notice
The undersigned hereby gives notice pursuant to Section 4.3 of the Certificate
of Designation of Series 2015B LTIP Units of Washington Prime Group, L.P. (the
“Designation”) that he/she elects to convert ______________ Vested LTIP Units
(as defined in the Designation) into an equivalent number of Partnership Units
(as defined in the Amended and Restated Limited Partnership Agreement of
Washington Prime Group, L.P. (the “Partnership Agreement”)). The conversion is
to be effective on ________________, 20___.
IN WITNESS WHEREOF, this Conversion Notice is given this _____ day of
________________, 20___, to WP Glimcher Inc. in accordance with Section 12.2 of
the Partnership Agreement.
__________________________________








-6-